              IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    )       Case No.: 2:19-CR-454-RAH
                                                      )
SHONTIA BERRY                                         )


                          NOTICE OF INTENT TO CHANGE PLEA

       SHONTIA BERRY, through Undersigned Counsel, Lynn Burke, notifies the Court of

his intent to change his previously entered plea of not guilty to guilty. Mr. Berry waives his right

to plead in front of a district judge and consents to do so before a magistrate judge. There is an

agreement with the government.

       Dated this 21st day of February, 2020.


                                              Respectfully submitted,

                                              /s/Lynn Burke
                                              Lynn Burke
                                              Assistant Federal Defender
                                              Federal Defenders of the
                                              Middle District of Alabama
                                              817 South Court Street
                                              Montgomery, Alabama 36104
                                              Phone: (334) 834-2099
                                              Fax: (334) 834-0353
                                              KS Bar No. 26619
                                              Email: Lynn_Burke@fd.org
              IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )      Case No.: 2:19-CR-454-RAH
                                                   )
SHONTIA BERRY                                      )


                               CERTIFICATE OF SERVICE

       I hereby certify that on February 21, 2020, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

counsel of record.


                                            Respectfully submitted,

                                            /s/Lynn Burke
                                            Lynn Burke
                                            Assistant Federal Defender
                                            Federal Defenders of the
                                            Middle District of Alabama
                                            817 South Court Street
                                            Montgomery, Alabama 36104
                                            Phone: (334) 834-2099
                                            Fax: (334) 834-0353
                                            KS Bar No. 26619
                                            Email: Lynn_Burke@fd.org
